MORRISON, Presiding Judge.
Appellant plead guilty to the offense of driving while intoxicated, waived a jury, and judgment was entered on June 4, 1957, at the May term of the county court of Atascosa County, assessing his punishment at 9 months in jail and a fine of $50.00.
Motion for new trial was filed on June 14, 1957, and was overruled on July 1, the order bearing the file date of July 8, 1957.
Notice of appeal was given on August 5, but the trial court declined to consider the same or set bond on appeal.
Application was made to this court alleging that appellant was not present at the time his motion for new trial was overruled, and we admitted the appellant to bail.
The two cases will be disposed of jointly.
This court has now been furnished with a supplemental transcript which shows that the May term of the county court of Atascosa County ended by operation of law on August 4, 1957.
*563Since the conviction became final during the May term and notice of appeal was not given until after the expiration of the term, then this court is without jurisdiction to entertain the appeal. Article 826, V.A.C.C.P.
The appeal is dismissed, and the relief prayed for in the writ of habeas corpus is denied.